NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELVIA ALVAREZ,                                   No.   16-70471

                Petitioner,                      Agency No. A070-635-364

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**


Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Elvia Alvarez, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

deportation proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny

in part and dismiss in part the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarez does not raise, and has therefore waived, any challenge to the BIA’s

denial of her motion to reopen as time- and number-barred. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in an opening brief are waived).

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte, and Alvarez does not raise a colorable claim of legal or constitutional

error to invoke our jurisdiction. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016) (court can review BIA decisions denying sua sponte reopening only for the

limited purpose of reviewing the reasoning behind the decision for legal or

constitutional error).

      We also lack jurisdiction to review Alvarez’s unexhausted contention that

her deportation order should be rescinded so she can be granted voluntary

departure or be repapered. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   16-70471